ACCEPTED
                                                                                       03-13-00599-CV
                                                                                               4397018
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  3/6/2015 10:59:03 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                               NO. 03-13-00599-CV
                   _______________________________________________
                                                                      FILED IN

              In The Court of Appeals                          3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               3/6/2015 10:59:03 AM

           For The Third District of Texas                       JEFFREY D. KYLE
                                                                       Clerk


                   Austin, Texas
             ______________________________________________
                            Horse Hollow Generation Tie LLC,
                                                                 Appellant,
                                           v.

                        Whitworth-Kinsey #2, Ltd.,
            Whitworth-Kinsey #3, Ltd., and David Olen Whitworth,
                                                           Appellees.
     ____________________________________________________________
           On Appeal from the 119th District Court of Concho County, Texas
               The Honorable Garland B. Woodward, Presiding Judge
                         (Trial Cause No. DAC-09-04042)
 APPELLEES’ UNOPPOSED FIRST MOTION FOR CONTINUANCE OF
             SUBMISSION AND ORAL ARGUMENT

TO THE HONORABLE COURT OF APPEALS:

       NOW COME Appellees Whitworth-Kinsey #2, Ltd., Whitworth-Kinsey #3,

Ltd. and David Olen Whitworth and respectfully move the Court to continue the

submission and oral argument date currently set for April 9, 2015.

      1.       Appellees’ counsel, Matthew F. Wymer, received the Court’s notice

of the submission and oral argument date by mail on Wednesday, March 4, 2015.

Appellee’s counsel cannot attend the argument date scheduled for April 9, 2015 as


2131961v.1 IMANAGE 106638                  1
he is currently set for trial in Bexar County the week of April 6, 2015 in Cause No.

2011-CI-17823; Larry Little v. City of Leon Valley Economic Development

Corporation; in the 37th Judicial District, Bexar County Texas. The matter set for

trial has been on the Bexar County Court’s docket since November 4, 2011. This

case is not expected to settle (two mediations to date have failed), or be removed

from the trial docket. Attached as Exhibit A is the Agreed Scheduling Order

confirming the April 6, 2015 trial setting.

      2.       On March 4, 2015, the undersigned Appellees’ counsel conferred with

Appellant’s counsel to inquire if he would oppose the continuance. Appellant’s

counsel stated he agreed to the continuance, but that he is currently set for trial the

week of April 20, 2015.

      3.       Per Texas Rules of Appellate Procedure 10.5(c) all parties agree to the

continuance and the continuance is supported by sufficient cause.

       4.      For these reasons stated above, Appellees’ counsel respectfully moves

this Court continue the submission and oral argument date of April 9, 2015 to a

date after May 1, 2015.

       5.      Appellees’ counsel does not seek this continuance for purposes of

delay, but so that justice may be done.

       WHEREFORE PREMISES CONSIDERED, Appellees’ counsel respectfully

requests that the submission and oral argument date currently set for April 9, 2015



2131961v.1 IMANAGE 106638                     2
be continued to a date after May 1, 2015, and that Appellees be granted all other

relief to which they are justly entitled.

                                            Respectfully submitted,

                                            BEIRNE, MAYNARD & PARSONS, L.L.P.


                                            /s/ Matthew F. Wymer
                                            Matthew F. Wymer
                                            State Bar No.
                                            Email mwymer@bmpllp.com
                                            112 E. Pecan, Suite 2750
                                            San Antonio, Texas 78205
                                            Telephone: (210) 582-0227
                                            Facsimile: (210) 582-0231

                                            COUNSEL FOR APPELLEES
                                            WHITWORTH-KINSEY #2, LTD.
                                            WHITWORTH-KINSEY #3, LTD. AND
                                            DAVID OLEN WHITWORTH



                            CERTIFICATE OF CONFERENCE

       Counsel for Appellees conferred with Counsel for Appellant on March 4,
2015 regarding the continuance as set out in detail in this Motion. Counsel for
Appellant is in agreement that the submission and oral argument date be continued
to a date after May 1, 2015.


                                                  /s/ Matthew F. Wymer
                                                  Matthew F. Wymer




2131961v.1 IMANAGE 106638                     3
                            CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing
document was forwarded to all counsel listed below pursuant to the Texas Rules of
Civil Procedure on the 5th day of March, 2015:

       David S. Coale
       Email dcoale@lynnllp.com
       Jeffrey M. Tillotson
       Email jtillotson@lynnllp.com
       Christopher J. Schwegmann
       Email cschwegmann@lynnllp.com
       Lynn Tillotson Pinker & Cox, LLP
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       Telephone No. (214) 981-3800
       Telecopier No. (214) 981-3839
       Counsel for Appellant

       Laird Palmer
       Email lplaw@tstar.net
       Law Offices of Laird Palmer
       341 Ft. McKavitt
       P. O. Box 860
       Mason, Texas 76856
       Telephone No. (325) 347-6350
       Telecopier No. (325) 347-6334
       Co-Counsel for Appellee

                                            /s/ Matthew F. Wymer
                                            Matthew F. Wymer




2131961v.1 IMANAGE 106638               4
                                  CAUSE NO. 2011-C1-17823

LARRY LITTLE,                                                  IN THE DISTRICT COURT OF

         Plaintiff,

v.

CITY OF LEON VALLEY ECONOMIC                                      37TH JUDICIAL DISTRICT
DEVELOPMENT CORPORATION,


         Defendants.                                                BEXAR COUNTY, TEXAS




                                 AGREED SCHEDULING ORDER

         The Court makes the following Order to set the date of trial, control discovery and to

schedule other necessary deadlines determining the subsequent course of this lawsuit.

         IT IS HEREBY ORDERED that this case shall be conducted according to this Agreed

Scheduling Order, and that the parties shall adhere to all deadlines related to this case, as

follows;

       DATE                        DEADLINE

                                   PLAINTIFF'S PLEADINGS. All amendments and
                                   supplementation to the pleadings of any party seeking
1,    November 7, 2014             affirmative relief must be served by this date. This is also
                                   the deadline for those parties to join additional parties to the
                                   lawsuit.

                                   DEFENDANT'S PLEADINGS. All amendments and
                                   supplementation to any Defendant's pleadings must be
2.    November 21, 2014
                                   served by this date. This is also the deadline for those parties
                                   to join additional parties to this lawsuit.

                                   MEDIATION. The Parties must mediate this case and the
3.    December 19, 2014
                                   Mediation must be complete by this date.




2060406v.1 005101/106034
                                    EXPERT WITNESS DESIGNATIONS OF PLAINTIFF
                                    shall be served by this date. The designation shall include
4.     December 5, 2014
                                    the information listed in TRCP 194.2(f) and 195.2 for all
                                    retained and testifying experts.

                                    EXPERT WITNESS DESIGNATIONS OF DEFENDANT
                                    shall be served by this date. The designation shall include
5.     December 19, 2014
                                    the information listed in Rule 194.2(f) TRCP for all retained
                                    and testifying experts.

6.     January 6, 2015              EXPERT CHALLENGES shall be on file by this date.

                                    DISCOVERY, including depositions shall be completed by
                                    this date, Parties seeking discovery must serve requests
                                    sufficiently far in advance of the end of the discovery period
7.     February 27, 2015
                                    so that the deadline for responding will be within the
                                    discovery period. Counsel may conduct discovery beyond
                                    this deadline by agreement.

                                    DISPOSITIVE MOTIONS, All dispositive motions on file
8.     March 6, 2015
                                    by this date.

9.     April 1, 2015                DOCKET CALL will be held on this date at 9:00 a.m.

10. April 6, 2015                   JURY TRIAL will be held on this date at 9:00 a.m.



        It is FURTHER ORDERED that the dates and times established in this Order may not be

changed unless agreed to by all parties or with permission of the Court.



        SIGNED on this          day of
                                             NOV - 7 2014 2044. --
                                                 rjeltall GABRIEL
                                                Pl
                                                igATARRigg COUr




2060406v.] 005101/106034
                           AGRE            FORM AND CONTENT:



                           By:
                                        rye
                                     all e
                                    e xas it No: • 005234
                                  B             YNARD & PARSONS, L.L.P.
                                  The Weston Centre
                                  112 East Pecan St., Suite 2750
                                  San Antonio, Texas 78205
                                  (210) 582-0220 (Telephone)
                                  (210) 582-0231 (Facsimile)

                                  ATTORNEY FOR PLAINTIFF
                                  LARRY LITTLE




                           By:
                                 R. Gaines Griffin
                                 Texas Bar No. 08464500
                                 Steven M. Pella, Sr.
                                 Texas Bar No. 00791425
                                 S Devi Kumar
                                 Texas Bar No. 24085421
                                 DAVIDSON TROILO REAM & GARZA, PC
                                 Northwest Center
                                 7550 W. IH 10, Suite 800
                                 San Antonio, Texas 78229
                                 (210) 349-6484 (Telephone)
                                 (210) 349-0041 (Facsimile)

                                 ATTORNEY FOR DEFENDANT,
                                 CITY OF LEON VALLEY ECONOMIC
                                 DEVELOPMENT CORPORATION




2060406v,1 005101/106034